United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 19-3009
                          ___________________________

                               William Leroy Sanders

                        lllllllllllllllllllllPetitioner - Appellant

                                            v.

                              United States of America

                        lllllllllllllllllllllRespondent - Appellee
                                        ____________

                      Appeal from United States District Court
                   for the Southern District of Iowa - Des Moines
                                   ____________

                           Submitted: September 25, 2020
                              Filed: October 5, 2020
                                  [Unpublished]
                                  ____________

Before COLLOTON, BENTON, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

      William Leroy Sanders appeals after the district court1 denied his 28 U.S.C.
§ 2255 motion, and granted a certificate of appealability on his claim that his sentence

      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
under the Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e), is invalid in light
of Johnson v. United States, 576 U.S. 591, 606 (2015) (invalidating residual clause
of ACCA as unconstitutionally vague). Having jurisdiction under 28 U.S.C. § 1291,
this court affirms.

      This court concludes Sanders did not meet his burden to show by a
preponderance of the evidence that the residual clause led the sentencing court to
apply the ACCA enhancement. See Dembry v. United States, 914 F.3d 1185, 1187
(8th Cir. 2019) (standard of review); Golinveaux v. United States, 915 F.3d 564, 567-
68 (8th Cir. 2019) (movant bringing Johnson claim must show by preponderance of
evidence that residual clause led sentencing court to apply ACCA enhancement).

      The judgment is affirmed.
                     ______________________________




                                         -2-